DETAILED ACTION
Allowable Subject Matter
Claims 4-5, 11-12 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10, 13-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates et al. US 2017/0269895 hereinafter referred to as Gates in view of Hong et al. US 2014/0359493 hereinafter referred to as Hong.
In regards to claim 1, Gates teaches:
“A screen recording system, comprising: an extended display device to display digital image content received for display”
Gates Figure 1 and paragraph [0025] teaches  network interface 118 may send visual content 106 to multimedia device 104 for casting on display device 102.  Gates further teaches in [0025] content casting application 110 requests network interface 118 to continually send screen captures of the display screen such that display device 102 continues to cast or “mirror” visual content 106 displayed by mobile device 108.  Screen captures are equivalent to a screen recording.
“a wireless device configured to provide the digital image content for display on the extended display device, the wireless device including a screen recording session to capture the digital image content and audio data”
Gates Figure 1 and paragraph [0025] teaches  network interface 118 may send visual content 106 to multimedia device 104 for casting on display device 102.  Gates further teaches in [0025] content casting application 110 requests network interface 118 to continually send screen captures of the display screen such that display device 102 continues to cast or “mirror” visual content 106 displayed by mobile device 108.  Mobile device 108 is a wireless device..
“a content control module implemented at least partially in hardware and configured to: determine that the screen recording session would [include commands to visually manipulate the visual content on the display device]”
Gates paragraph [0025] and Figure 1 teaches short commands generated by command generator 122. These short commands include information that multimedia device 104 uses to visually manipulate visual content 105, displayed on display device 102.
“and generate a shareable screen recording that includes the audio data and the digital image content displayed on the extended display device [including the manipulated visual content] the shareable screen recording generated for uninterrupted playback” and “visual display on the extended display device”
Gates Figure 1 and paragraph [0025] 
Gates does not explicitly teach:
“[determine that the screen recording session would] capture personal content associated with a user of the wireless device”
	Hong Figure 7 teaches determining if an event is generated in step S130 and subsequently determining if a mirroring limitation is set in step S140.  Hong paragraph [0133], inter alia, teaches that a message may be one of the events for setting a limitation.  This is equivalent to personal content.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Gates in view of Hong to have included the features of “[determine that the screen recording session would] capture personal content associated with a user of the wireless device” because when a screen of a mobile phone is mirrored on another display device, personal information may be often exposed to another person unintentionally (Hong [0005]).
	Gates does not explicitly teach:
“initiate a private screen review mode in which the personal content is displayable on a display screen of the wireless device and is prevented from visual display on the extended device” and “[screen recording displayed on display device] without including the personal content” 
Hong paragraph [0133], inter alia, teaches a screen including a message window according to reception of a preset schedule or message (e.g., an e-mail, an SMS message, or an MMS message) is displayed on the touch screen 190 and a screen which does not include the message window is displayed on the display unit 490 during the limited mirroring.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Gates in view of Hong to have included the features of “initiate a private screen review mode in which the personal content is displayable on a display screen of the wireless device and is prevented from visual display on the extended device” and “[screen recording displayed on display device] without including the personal content” because when a screen of a mobile phone is mirrored on another display device, personal information may be often exposed to another person unintentionally (Hong [0005]).
In regards to claim 2, Gates/Hong teaches all the limitations of claim 1 and further teaches:
“wherein the content control module is configured to generate a private screen recording including one or more of the digital image content and the audio data, as well as the personal content unaltered for user review of the private screen recording”
Hong Figure 12A illustrates the display of the image content on the wireless device while  Figure 12C teaches the embodiment in which the content is not displayed on the extended display.  The Examiner interprets this as private screen review mode.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Gates in view of Hong to have included the features of “wherein the content control module is configured to generate a private screen recording including one or more of the digital image content and the audio data, as well as the personal content unaltered for user review of the private screen recording” because when a screen of a mobile phone is mirrored on another display device, personal information may be often exposed to another person unintentionally (Hong [0005]).
In regards to claim 3, Gates/Hong teaches all the limitations of claim 1 and further teaches:
“wherein the content control module is configured to identify the personal content as a type of personally identifiable information from a non-disclosable information list”
Hong Figure 8B teaches that the limitation screen may be set as a list of non-disclosable applications which contain personal identifiable content, e.g. email.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Gates in view of Hong to have included the features of “wherein the content control module is configured to identify the personal content as a type of personally identifiable information from a non-disclosable information list” because when a screen of a mobile phone is mirrored on another display device, personal information may be often exposed to another person unintentionally (Hong [0005]).
In regards to claim 6, Gates/Hong teaches all the limitations of claim 1 and further teaches:
“wherein the wireless device includes a camera device to capture the digital image content that is displayed on the extended display device, and wherein the content control module is configured to: determine that the personal content is captured as part of the digital image content during the screen recording session; and filter the digital image content to exclude the personal content from the shareable screen recording to prevent a visual display of the personal content”
Hong paragraph [0138] teaches an embodiment in which when the user selects the object detection 550, it is set to restrict the mirroring in cases where an image of the object is detected by the camera module 150, or an approach of the object is detected by the sensor module 170 (that is, the preset event is generated). As a result, during the limited mirroring, the black screen and/or the limitation screen image may be displayed on the display unit 490.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Gates in view of Hong to have included the features of “wherein the content control module is configured to identify the personal content as a type of personally identifiable information from a non-disclosable information list” because when a screen of a mobile phone is mirrored on another display device, personal information may be often exposed to another person unintentionally (Hong [0005]).
In regards to claim 7, Gates/Hong teaches all the limitations of claim 6 and further teaches:
“wherein the digital image content captured by the camera device is displayable on the display screen of the wireless device in the private screen review mode”
Hong Figure 12A illustrates the display of the image content on the wireless device while  Figure 12C teaches the embodiment in which the content is not displayed on the extended display.  The Examiner interprets this as private screen review mode.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Gates in view of Hong to have included the features of “wherein the digital image content captured by the camera device is displayable on the display screen of the wireless device in the private screen review mode” because when a screen of a mobile phone is mirrored on another display device, personal information may be often exposed to another person unintentionally (Hong [0005]).
In regards to claim 8, Gates/Hong teach all the limitations of claim 1 and claim 8 contains similar limitations.  Therefore, claim 8 is rejected for similar reasoning as applied to claim 1.
In regards to claim 9, Gates/Hong teach all the limitations of claim 8 and claim 9 contains similar limitations as in claim 2.  Therefore, claim 8 is rejected for similar reasoning as applied to claim 2.
In regards to claim 10, Gates/Hong teach all the limitations of claim 8 and claim 10 contains similar limitations as in claim 3.  Therefore, claim 10 is rejected for similar reasoning as applied to claim 3.
In regards to claim 13, Gates/Hong teach all the limitations of claim 8 and claim 13 contains similar limitations as in claim 6.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 6.
In regards to claim 14, Gates/Hong teach all the limitations of claim 13 and claim 14 contains similar limitations as in claim 7.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 7.
In regards to claim 15, Gates/Hong teach all the limitations of claim 1 and claim 15 contains similar limitations.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 1.
In regards to claim 16, Gates/Hong teach all the limitations of claim 15 and claim 16 contains similar limitations as in claim 2.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 2.
In regards to claim 18, Gates/Hong teach all the limitations of claim 15 and claim 18 contains similar limitations as in claim 3.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 3.
In regards to claim 20, Gates/Hong teach all the limitations of claim 15 and claim 20 contains similar limitations as in claim 6.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422